Citation Nr: 0124694	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  98-06 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for low back strain.

2.  Entitlement to an increased rating for pes planus, 
bilateral, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from April 1943 until January 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a January 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.

It is noted that evidence has been received subsequent to the 
file being transferred to the Board.  This evidence was 
accompanied by a letter from the veteran's service 
organization which waived consideration by the RO.  See 
38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  An unappealed January 1997 rating decision denied service 
connection for low back strain.

3.  The evidence associated with the claims file subsequent 
to the January 1997 rating decision, when viewed in the 
context of the entire record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for low back strain.

4.  The veteran's low back strain is not causally or 
etiologically related to an incident of his active service, 
and is not shown to be proximately due to his service-
connected pes planus.

5.  The veteran's pes planus, bilateral, is productive of 
complaints of pain, which increased in severity with weight 
gain of approximately 50 pounds; objective evidence showed no 
foot deformities aside from flat feet, and revealed that the 
veteran could stand, squat, supinate, pronate, and rise on 
his toes and heels with fairly normal posture.  
  

CONCLUSIONS OF LAW

1.  The January 1997 rating decision denying entitlement to 
service connection for low back strain, is final.  
38 U.S.C.A. §§ 7105, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 20.302, 
20.1104 (2001).  

2.  The evidence received subsequent to the January 1997 
rating decision is new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for low back strain have been met.  38 U.S.C.A. 
§§ 5108, 7105, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156 
(2001). 

3.  Low back strain was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2001).

4.  The criteria for a disability evaluation in excess of 30 
percent for pes planus, bilateral, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321, 
Part 4, including § 4.71a, Diagnostic Code 5276 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence:  Low Back Strain

The veteran essentially requests that the Board reopen his 
claim of entitlement for service connection for low back 
strain on the basis that he has submitted new and material 
evidence.  The Board observes that the veteran's claim of 
service connection for this disorder was first considered and 
denied by the RO in a January 1997 rating decision.  While 
the veteran did submit a timely Notice of Disagreement, he 
failed to submit his substantive appeal with 60 days of the 
issuance of the March 1997 Statement of the Case.  As a 
result, the January 1997 rating decision became final.  The 
veteran subsequently submitted medical evidence, which was 
construed as a request to reopen the claim.  By rating 
decision in March 1998, the RO denied the request to reopen 
on the grounds that the veteran had failed to submit new and 
material evidence.  The veteran disagreed with that decision 
and initiated this appeal.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).   As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.  This law states that if new 
and material evidence is presented or secured with respect to 
a claim that has been finally disallowed, the claim shall be 
reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2000).  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  Under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001)("VCAA")(eliminates the concept of a well-
grounded claim).

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, ("VCAA").  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001).  Implementing 
regulations for the VCAA were subsequently enacted, which are 
also effective November 9, 2000.  See 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The VCAA and the accompanying regulations redefine 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Id.  While the VCAA does not serve as a 
basis to reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board finds that 
the RO has informed the veteran of the evidence needed both 
to reopen his claim and to establish service connection.  
Recently, the veteran was issued a Supplemental Statement of 
the Case (SSOC) in March 2001, which set forth the basis for 
denial of his claim, and explained the evidence necessary to 
substantiate the claim.  The March 2001 SSOC also included 
the laws pertaining to the VCAA.  Under these circumstances, 
the Board finds that the case is ready for appellate review. 

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for low back strain, and to this 
extent the veteran's appeal is granted.  38 C.F.R. 
§ 3.156(a).  

The evidence considered by the RO at the time of the January 
1997 rating consisted  
of the veteran's service medical records, a VA examination 
dated January 1997 and statements from private physicians 
Daniel C. Gleason, D.C. and David R. Folkmier, D.O..  The RO 
determined that this evidence did not support the veteran's 
claim that his low back strain was causally or etiologically 
related to his service-connected pes planus bilateral, or 
that his low back strain was otherwise incurred in or 
aggravated by his military service.  

The evidence associated with the file subsequent to the 
January 1997 rating decision includes a statement submitted 
by the veteran in March 1998, a March 1999 VA examination, 
and two opinion statements authored by private physicians.  
The first of these opinion letters, dated March 1997, was 
written by Daniel C. Gleason, D.C..  The second opinion 
letter, dated January 2000, was written by a VA physician who 
had formerly examined the veteran.

The evidence missing at the time of the January 1997 rating 
decision was medical evidence concerning whether the 
veteran's low back strain was causally or etiologically 
related to his service connected pes planus, or was otherwise 
incurred or aggravated during active service.  Subsequent to 
the January 1997 rating decision, two letters expressing 
nexus opinions have been associated with the claims file.  
The first of these was a March 1997 letter written by Dr. 
Gleason, and the second was January 2000 letter authored by a 
VA physician.  The Board notes that the opinion offered by 
Dr. Gleason is duplicative of an opinion which he rendered 
back in November 1996, and as such does not meet the criteria 
for new and material evidence as provided by 38 C.F.R. 
§ 3.156(a).  Nevertheless, the January 2000 letter authored 
by a VA physician is not cumulative and redundant.  Moreover, 
this second letter bears substantially upon the specific 
matter under consideration; namely, whether the veteran's 
complaints of low back strain have any relation to his 
service connected pes planus.  Therefore, this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the veteran has presented new and material 
evidence sufficient to reopen his claim of service connection 
for low back strain. 

Having reopened the claim for service connection for low back 
strain sprain, the Board must now consider whether the RO has 
fulfilled its duty to assist the veteran as required by the 
VCAA.   The Board observes that the veteran's service medical 
records are associated with the claims file, and the veteran 
has been afforded VA examinations in January 1997 and March 
1999 in connection with his claim.  Additionally, letters 
from private physicians David R. Folkmier, D.O. and Daniel C. 
Gleason, D.C., are associated with the file.  Finally, the 
veteran submitted a statement dated March 1998, as well as a 
letter from a fellow serviceman.   Moreover, as noted 
previously, the veteran was issued a Supplemental Statement 
of the Case in March 2001, which set forth the basis for 
denial of his claim, and explained the evidence necessary to 
substantiate the claim.  The Board now finds that, based on 
the circumstances described above, the requirements under the 
VCAA (as pertains to this case) have been satisfied and that 
this case is ready for further appellate review on the 
merits. 

As noted earlier, the veteran claims he is entitled to 
service connection for low back strain.  Specifically, the 
veteran maintains that he has developed low back strain 
secondary to his service connected pes planus.  Service 
connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  See generally 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be 
established for disabilities that are proximately due to or 
the result of a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a).  Moreover, service connection may be 
granted for any disease or disorder diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

The pertinent evidence of record includes the veteran's 
service medical records, VA examinations conducted in January 
1997 and March 1999, and several opinion letters from private 
physicians.  Additionally, the veteran submitted a statement 
dated March 1998, as well as a statement from a fellow 
serviceman.  

The service medical records did not reveal any complaints or 
treatment for low back strain.  The January 1997 VA 
examination revealed the veteran's statements that his back 
problems began three years prior, while he was lifting 
objects while working in a shop at his home.  The veteran 
also reported that his back hurt him when, during that time 
period, he was moving furniture.  It was further noted at 
this examination that the veteran had recently gained 45 
pounds, which reportedly exacerbated his back pain.  The VA 
examiner opined that while possible, there was no likely 
connection between the veteran's low back strain and his 
service connected pes planus.  The examiner noted that the 
foot problem has existed since the 1940s, but the back pain 
only began three years earlier.  The incidents in which the 
veteran had reported straining his back 3 years earlier while 
working in his shop and while moving furniture were 
identified as a potential cause of his back pain, along with 
the veteran's increased weight.   

The veteran was next examined by the VA in March 1999.  He 
presented with subjective complaints of pain and stiffness of 
the back, particularly when lifting heavy objects.  The 
examiner made a diagnosis of mechanical back pain syndrome, 
with muscle spasm of the paravertebral muscles.  The examiner 
noted the absence of radiculopathy, and stated that the 
veteran's condition was the result of poor posture and of the 
aging process.  The examiner stated that it was unlikely that 
the veteran's pes planus contributed to the veteran's low 
back pain.  While a contrary comment was made further in this 
examination report, this was the result of a typographical 
error, as the examiner explained in a January 2000 letter of 
clarification.  In this letter, the VA physician succinctly 
stated that, after reviewing the veteran's case file and his 
notes taken upon his prior examination of the veteran, he 
found it highly unlikely that the veteran's pes planus is a 
contributing factor to his back problems.  The VA physician 
noted veteran did not have radicular pain, spinal stenosis, 
or nerve compression, and that most of the veteran's symptoms 
were muscle pains in the high paravertebral area, which led 
the examiner to conclude that there was no correlation 
between the veteran's pes planus and his back disorders.    

The evidence of record further includes opinion statements 
offered by private physicians.  The first of these statements 
was an August 1996 letter from Dr. Folkmier.  In this letter, 
Dr. Folkmier revealed that he had treated the veteran for 
ongoing back pain.  It was reported that the veteran had 
experienced an acute episode of back pain, necessitating 
anti-inflammatory medications and physical therapy.  As noted 
by Dr. Folkmier, the etiology of the veteran's back pain was 
difficult to assess.  Dr. Folkmier did express that it was at 
least as likely as not that the veteran's back problems 
result from his foot problems, since no intercurrent causes 
had been identified during the examination.  

Next, in a letter dated November 1996, another nexus opinion 
was offered by private physician Dr. Gleason.  In this letter 
Dr. Gleason stated that the veteran's low back strain was 
caused by his pronated feet.  He described the veteran's 
hyperpronated feet (fallen arches, as noted by Dr. Gleason) 
to be "the major contributing factor" as to the veteran's 
low back strain.  Dr. Gleason wrote a second letter dated 
March 1997, which expressed sentiments identical to the 
earlier, November 1996 opinion.  

In addition to the medical evidence of record, the veteran 
submitted a March 1998 statement detailing an in-service 
truck accident in January 1944.  The veteran claimed to have 
injured his feet in this accident.  The veteran stated that 
he never bothered with sick call.  He further stated that 
there would be no record of a back injury in service.  He 
reported that he was treated by Dr. Bernard Gariepy, his 
family physician, for back problems in 1946.  This treatment 
occurred subsequent to service.  The veteran explained that 
Dr. Gariepy has passed away, and that he knew of no records 
of any such treatment.  The veteran also submitted a letter 
from a fellow serviceman who stated that he remembered "the 
incident," which likely refers to the truck accident 
described by the veteran.       

The Board has thoroughly reviewed the evidence of record, and 
concludes that the veteran's low back strain is not causally 
or etiologically related to his service connected pes planus, 
and was not otherwise incurred or aggravated during active 
service.  The Board acknowledges the existence of opinion 
statements offered by Dr. Folkmier and by Dr. Gleason which 
claim that it is at least as likely as not that such a nexus 
does exist.  However, for the reasons articulated below, the 
Board is more greatly persuaded by the medical opinions 
offered by the VA examiners in January 1997 and in March 
1999, as clarified by letter in January 2000.  

The Board observes that Dr. Folkmier's opinion was somewhat 
tentative, qualified by his comment that it was "difficult 
to fully assess the etiology" of the veteran's back pain.  
Dr. Folkmier stated that since there was no obvious 
intercurrent cause for the back problems, it was at least as 
likely as not that they were related to the veteran's pes 
planus.  However, the evidence of record does reveal a 
potential intercurrent cause.  As noted in the January 1997 
VA examination, the veteran had reported spraining his back 
three years prior while lifting an object in his shop at 
home.  Thus, there is evidence of trauma to the back, which 
was not contemplated by Dr. Folkmier in arriving at his 
opinion.  Given that his opinion was predicated on a lack of 
other causes for the veteran's back pain, the fact that there 
is indeed evidence of another possible cause serves to 
discount the probative value of Dr. Folkmier's opinion.     

The Board is likewise unpersuaded by the opinion of Dr. 
Gleason, enunciated in two separate letters dated November 
1996 and March 1997.  The Board observes that Dr. Gleason's 
opinion offers no supporting rationale, and therefore is of 
limited probative value.  

The statements of opinion offered at the time of the January 
1997 examination entailed a clear rationale which the Board 
finds persuasive.  The examiner noted the fact that the 
veteran had reported injuring his back three years prior 
while working in his shop and further noted that the 
inception of his back pain coincided with this incident.  
Since the evidence reflects that prior to the incident in the 
veteran's shop he had endured flat feet for over 50 years 
without any documented medical evidence of a back problem, 
the VA examiner's conclusion that this intercurrent event 
caused the veteran's back disorder, and not his service 
connected pes planus, is logical and convincing.  

The Board is also highly persuaded by the opinion offered by 
the VA examiner at the time of the March 1999 examination, as 
clarified in a January 2000 letter.  The VA examiner noted 
that he had reviewed the veteran's entire case file as well 
as the objective findings from the March 1999 examination in 
arriving at his conclusion that the veteran's low back strain 
was unrelated to his service-connected pes planus.  The VA 
physician noted that the medical findings showing no 
radicular pain, spinal stenosis, nerve compression, and 
showing symptoms of muscle pain in the high paravertebral 
area indicated to him that the back disorder was not caused 
by pes planus.  In finding this opinion to be probative, the 
Board notes that the physician was familiar with the 
veteran's entire medical history, and further notes that the 
evidence of record contains no competent medical opinions 
that assert the contrary view that the above clinical 
findings are suggestive of such a nexus exists.

Based on the foregoing, the Board finds that the evidence of 
record does not support the veteran's claim of service 
connection for low back strain as secondary to his service-
connected pes planus.  Moreover, no evidence of record allows 
for a finding that the veteran's low back strain was directly 
incurred or aggravated in service.  The Board acknowledges 
the veteran's statements that he had been involved in a truck 
accident in 1944 while in service.  The Board further 
recognizes the submission of a buddy statement which appears 
to corroborate that an incident occurred in service.  
However, as noted by the veteran, he did not seek treatment 
during service, and the private physician that the veteran 
claims to have visited subsequent to service has since passed 
away.  By the veteran's own admission, he has no knowledge of 
the existence of any records of treatment performed by this 
private physician, Dr. Bernard Gariepy, in 1946.  The first 
evidence of treatment for a back condition is the letter from 
Dr. Folkmier, dated 1996, fifty years subsequent to the 
veteran's separation from service.

In summation, the evidence of record does not establish that 
the veteran's low back strain was causally or etiologically 
related to his service-connected pes planus.  Additionally, 
the evidence of record does not demonstrate that his low back 
strain 
had its onset during active service, or within the first 
post-service year.  
 
In short, for the reasons outlined above, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for entitlement to service connection for 
low back strain.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

II.  Increased Rating:  Pes Planus

The veteran contends that he should be assigned a higher 
disability rating for his service-connected pes planus.  A 
review of the record shows that the veteran was initially 
granted service connection in January 1946 for pes planus, 
evaluated as 30 percent disabling.  In January 1997, the RO 
denied the veteran's claim for an increased rating, and 
continued the evaluation at 30 percent.  The veteran 
disagreed with this opinion and initiated this appeal.      

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In determining whether a 
claimed benefit is warranted, VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

As stated earlier, the veteran is presently assigned a 30 
percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, under which a 30 percent rating is assigned for 
severe acquired flatfoot, bilateral, with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 30 percent evaluation 
is also for application for pronounced acquired flatfoot, 
unilateral, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.   If this second 
set of criteria applies to both feet, a 50 percent evaluation 
is assigned.

The pertinent evidence of record includes a VA examination in 
January 1997.  As a point of clarification the Board notes 
that the veteran was also examined by the VA in March 1999, 
but this examination was limited to the veteran's back 
disorder and contained no objective or subjective findings 
concerning the veteran's pes planus. From the time of the 
veteran's claim for an increased rating, no other evidence 
associated with the file pertains to his pes planus 
disability.

At the VA examination in January 1997, the veteran presented 
with subjective complaints of foot pain while carrying or 
lifting objects.  The veteran reported that 7 years prior he 
had consulted a podiatrist, received orthotics and had a heel 
spur removed, which relieved his symptoms for some time.  The 
veteran then stated that he had recently put on weight, which 
had greatly exacerbated his foot problems.  Upon physical 
examination, the veteran's achilles and bilateral patella 
tendons could not be elicited.  No sensory changes were 
noted, and the toes were downgoing.  The veteran was able to 
stand, squat, supinate, pronate, and rise on his toes and 
heels with fairly normal posture.  The veteran was noted to 
walk cautiously, with some pain.  His gait was slow.  No 
other deformities other than the flat feet were noted.  He 
was able to move his feet bilaterally, with 10 degrees of 
dorsiflexion, and approximately 40 to 45 degrees of plantar 
flexion on both sides, which was not noted as being a 
limitation of motion.  The veteran was diagnosed with pes 
planus bilaterally. 

The Board has thoroughly reviewed the evidence of record, and 
finds that the currently assigned 30 percent rating is 
proper, and the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 30 percent at this 
time.  While the veteran has complaints of foot pain and 
there is clinical evidence that he walks cautiously and with 
some pain, the medical evidence reflects no findings of 
marked deformity of the feet, such as pronation or abduction.  
The medical evidence of record also contains no objective 
demonstration of foot swelling or characteristic callosities, 
and the veteran's dorsal and plantar motion was not reported 
as being limited.  Moreover, the veteran could stand, squat, 
supinate, pronate, and rise on his toes and heels with fairly 
normal posture.  The Board acknowledges the veteran's 
complaints of pain, particularly when attempting to carry or 
lift things.  However, the Board finds that the evidence of 
pain has been contemplated in the assignment of the present 
30 percent rating, particularly as the rating criteria for a 
30 percent rating specifically include pain on manipulation 
and use of feet.  The medical evidence does not demonstrate 
that the veteran has accentuated pain, such that a higher 
rating is warranted on that basis.  In short, based on the 
evidence associated with the file, the Board finds that the 
veteran's bilateral pes planus more closely approximates the 
criteria for the currently assigned 30 percent rating, and 
the preponderance of the evidence is against a higher rating 
under Diagnostic Code 5276.  

The Board further finds that there are no other Diagnostic 
Code provisions that would provide a basis for a higher 
evaluation.  Diagnostic Code 5277, for weak foot, bilateral, 
requires a showing of atrophy of the musculature, disturbed 
circulation, and weakness.  As these symptoms are not 
present, a higher rating under Diagnostic Code 5277 is not 
appropriate.  No other Diagnostic Codes of the foot pertain 
to the veteran's bilateral pes planus disability, making the 
current evaluation of 30 percent under Diagnostic Code 5276 
the highest possible rating to which the veteran is entitled.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's pes 
planus and its effects on the veteran's earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
In conclusion, the current medical evidence, as previously 
discussed, does not warrant an evaluation in excess of 30 
percent.  Should the veteran's disability picture change in 
the future, he may be assigned a higher rating.  See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
a higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Additionally, the evidence does not reflect, nor does the 
veteran contend, that his pes planus has adversely affected 
his employability beyond that contemplated in the VA Schedule 
for Rating Disabilities, which is premised on the average 
impairment in earning capacity.  In other words, the Board 
does not find it impracticable to apply the regular schedular 
standards, and finds no basis to warrant consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER
 
New and material evidence having been submitted, the claim 
for service connection for low back strain is reopened.

Service connection for low back strain is denied.

The schedular criteria not having been met, the claim for a 
rating in excess of 30 percent for pes planus, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

